Opinión disidente emitida por el
Juez Asociado Señor Fuster Berlingeri,
a la cual se unen la Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Hernández Denton.
El caso de autos presenta una de esas situaciones excep-cionales que requieren la intervención judicial para reali-zar lo que Castán Tobeñas ha denominado la interpreta-ción reconstructiva del Derecho.(1) La controversia ante nuestra consideración es susceptible de ser resuelta al am-paro de alguno de los dos distintos esquemas normativos de derecho positivo que podrían ser aplicables. Estos dos esquemas llevan a resultados contrarios, y le compete a este Foro decidir cuál debe regir en el caso de autos. Para escoger cuál de dichos esquemas debe aplicarse a la contro-versia ante nos, nuestras miras deben orientarse por el trasfondo de convicciones sociales vigentes que enmarcan el orden jurídico en vigor. Veamos.
I
En el caso de autos, un condómine que tenía múltiples y numerosas deudas con el régimen de propiedad horizontal del edificio donde ubica su residencia, fue descalificado por el Consejo de Titulares para votar con respecto a una pro-puesta para utilizar una parte del sobreelevado de dicho inmueble para construir como elemento común un salón de actividades para todos los condómines, y una oficina pri-*714vada para el condómine que construiría dicho salón. La controversia ante nos es si tal descalificación fue válida.
Como bien surge de la propia opinión de la mayoría del Tribunal, existen dos (2) esquemas normativos que podrían ser aplicables para resolver la controversia en cuestión. Por un lado, están las disposiciones relativas a la fundamental obligación de todo condómine de aportar lo que le corresponda a los gastos comunes del régimen, que inclu-yen la norma de que los condómines muy morosos en el pago de lo que les toca aportar pierden temporalmente el derecho a ejercer su voto en las deliberaciones del Consejo de Titulares. Por otro lado, están las disposiciones relati-vas al derecho de propiedad de los condómines sobre los elementos comunes del inmueble, en especial la que re-quiere el consentimiento unánime de dichos condómines para que se puedan afectar los elementos comunes referidos. Lo que nos toca decidir, en esencia, es cuál de estos dos esquemas normativos debe hacerse valer para resolver la controversia de si el condómine que sea deudor muy moroso podía ser privado de su voto con respecto a la propuesta utilización de parte del área de sobreelevación del inmueble, que es uno de sus elementos comunes.
La mayoría del Tribunal opta por hacer valer el es-quema normativo relativo al derecho de propiedad del con-dómine, por entender que este derecho “goza de mayor je-rarquía” que el deber fundamental del condómine de aportar a los gastos comunes. Sin embargo, la mayoría no explica de ningún modo claro o adecuado por qué es que tal esquema tiene la supuesta “mayor jerarquía”. Por un lado, se alude a que el derecho a la propiedad tiene “rango constitucional”. Pero la mayoría en su opinión no examina de modo alguno el incontestable dato jurídico de que en la actualidad el derecho a la propiedad, aun con su “rango constitucional”, dista mucho de ser el preeminente derecho que era antes, porque ha cedido ante la concepción jurídica moderna según la cual dicho derecho está sujeto a las mu-*715chas limitaciones que surgen del “más importante valor social que constituye la seguridad, salud y bienestar general de la comunidad”. E.L.A. v. Márquez, 93 D.P.R. 393 (1966). En efecto, ya hemos resuelto expresamente que cuando un inmueble se encuentra voluntariamente some-tido al régimen de la propiedad horizontal, el derecho de propiedad no tiene la misma amplitud ni el mismo alcance que el dominio tiene en el Código Civil. Soto Vázquez v. Vázquez Torres, 138 D.P.R. 282, 289 (1995).
Por otro lado, se alega que la privación temporal del derecho al voto en las deliberaciones del Consejo de Titu-lares de los condómines que son deudores muy morosos supuestamente aplica fundamentalmente sólo a los “asun-tos administrativos” del régimen. Pero tal aseveración de la mayoría en su opinión no es sostenible a la luz del claro lenguaje del Art. 38 de la Ley de Propiedad Horizontal, 31 L.P.R.A. 1293b, que expresamente le otorga al Consejo de Titulares la facultad, entre otras, para
... (d) Aprobar la ejecución de obras extraordinarias y me-joras y recabar fondos para su realización.
(g) Entender y decidir en los demás asuntos de interés general para la comunidad y acordar las medidas necesarias y convenientes para el mejor servicio común.
Parecería, más bien, que a la luz de las facultades refe-ridas la propuesta en cuestión en el caso de autos era un asunto propio del Consejo de Titulares, por tratarse preci-samente de una obra extraordinaria y del modo de obtener fondos para su realización, todo ello para el mejor servicio común.(2) El Consejo de Titulares tenía la autoridad para considerar y decidir sobre dicha propuesta, que no era de ningún modo un mero “asunto administrativo”. Es evi-*716dente que la limitación al poder del voto de los condómines deudores con respecto a las deliberaciones del Consejo de Titulares en casos como el de autos es una más de esas restricciones al derecho a la propiedad que modernamente el Estado le impone en beneficio del bienestar general. Goldblatt v. Hempstead, 369 U.S. 590 (1962); Texaco Inc. v. Srio. de Obras Públicas, 85 D.P.R. 712, 722 (1962); Roselló Hmnos. v. Figueroa, 78 D.P.R. 261, 273 (1955).
Más aún, la mayoría en su opinión no da suficiente peso a la naturaleza propia del régimen de la propiedad horizontal. Dicho régimen ha tomado arraigo en Puerto Rico por su utilidad para atender las cambiantes necesida-des sociales y económicas de un país isleño con escasez de vivienda y de terrenos, una gran concentración poblacional, y un costo creciente de la infraestructura. Cond. Prof. S.J.H. Centre v. P.R.F., Inc., 133 D.P.R. 488, 490 (1993). Su particularidad reside en que los dueños se ponen de acuerdo contractualmente para constituir una comunidad mediante la cual se protege y facilita el disfrute no sólo de los elementos comunes del inmueble donde ubican sus re-sidencias, sino también el de sus apartamentos particulares. La buena marcha de la comunidad es indispensable precisamente para hacer efectiva la titularidad de los dueños. Esa buena marcha, y la propia superviven-cia del consorcio, está amenazada por el continuo problema de los condómines que pretenden disfrutar a plenitud de su propiedad sin hacer las aportaciones al régimen que les corresponden. Maldonado v. Consejo de Titulares, 111 D.P.R. 427 (1981). Es por ello que la obligación del condó-mine de hacer sus aportaciones a tiempo es de la más alta prioridad. El incumplimiento con esta obligación no sólo viola el contrato entre los condueños, sino que pone en grave riesgo la preservación de la comunidad misma, y por ende, el disfrute de la propiedad particular de cada uno de los condómines.
*717II
A la luz de todo lo anterior, me parece evidente que la decisión de este Tribunal con respecto a la controversia del caso de autos ha debido ser la de hacer valer el esquema normativo que procura el cumplimiento de la fundamental obligación de todo condómine de aportar lo que le corresponde a los gastos comunes del régimen de la propiedad horizontal, confirmando la descalificación del peticionario. Sólo así se le da efectividad a la clara política pública del país en favor de la utilización del régimen de la propiedad horizontal. Arce v. Caribbean Home Const. Corp., 108 D.P.R. 225, 242 (1978); Asoc. de Condóminos v. Seguros Arana, 106 D.P.R. 133, 138 (1977); Asoc. de Condómines v. Naveira, 106 D.P.R. 88, 91 (1977). Como la mayoría opta por otro curso de acción, yo disiento.

(1) J. Castán Tobeñas, La formulación judicial del derecho: jurisprudencia y arbitrio de equidad, 2da ed. rev., Madrid, Ed. Reus, 1954, págs. 25-27.


(2) Sobre el particular, véase M.J. Godreau, El condominio: régimen de propiedad horizontal, San Juan, Ed. Dictum, 1992, págs. 122-126, en el cual se comenta la falta de claridad sobre el alcance de esta disposición.